Case 2:17-cv-11910-MAG-DRG ECF No. 457-27 filed 10/23/18   PageID.11678   Page 1 of
                                      2




        EXHIBIT 1-25
                Redactions Made by Respondents
Case 2:17-cv-11910-MAG-DRG ECF No. 457-27 filed 10/23/18                        PageID.11679          Page 2 of
                             CONFIDENTIAL
                                      2


                                       FOR OFFICIAL USE ONLY




        • (U//FOUO) In June 2017, the Iraqi Government refused to accept a charter flight of 64
          Iraqi nationals (arranged by ICE/ERO) that had been scheduled to arrive in Iraq on June
          28 and for which the Iraqi Government had previously given tacit approval.

        •   (U//FOUO) On June 23, Acting ICE Director Thomas Homan and DAS Matt King called
            the Iraqi Ambassador to the United States and pressed him to ensure the flight land as
            scheduled. The Ambassador indicated he was limited in his ability to persuade Baghdad
            to allow the flight to land, highlighting bureaucratic clumsiness and the eid al-fitr holiday
            that fell during the time the flight was scheduled to land (celebrated in Iraq this year from
            June 25 to June 29).




                                                                               DHSHAMAMA000001
